Case 1:21-cv-01197 Document1 Filed 04/30/21 USDC Colorado Page 1 of 1

JS 44 (Rev. 10/20)

purpose of initiating the civil docket sheet.

I. (a) PLAINTIFFS
Milton McMinn

(b) County of Residence of First Listed Plaintiff Arapahoe

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Steven R. Schumacher, The Overton Law Firm, 602 Park

Point Dr., #230, Golden, CO 80401: Tel: 303-832-1120;
email steve. schumacher@overtonlawfirm.com

Il. BASIS OF JURISDICTION (Place an "X” in One Box Only)

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

DEFENDANTS

CareMeridian LLC; National Mentor Healthcare LLC;

National Mentor LLC; National Mentor Holdings LLC; and
County of Residence of First Listed Defendant

NOTE:

(IN U.S. PLAINTIFF CASES ONLY)

THE TRACT OF LAND INVOLVED.

Attorneys (if Known)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

Elizabeth C. Moran; Michael S. Drew, Nixon Shefrin Ogburn

Drew, PC, 5619 DTC Parkway, #1200, Greenwood Village,

(For Diversity Cases Only)

CO 80111: Tel: 303-773-3500: email:
Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

   

 

0D 1 U.S. Government C3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State [x] 1 CT] 1 Incorporated or Principal Place C] 4 C] 4
of Business In This State
CO 2 U.S. Government [x] 4 Diversity Citizen of Another State Ol 2 O] 2 Incorporated and Principal Place C 5 [x] 5
Defendant (Indicate Citizenship of Parties in lem HD) of Business In Another State
Citizen or Subject of a C 3 | 3 Foreign Nation Oo 6 Oo 6
Foreign Country i
IV. NATURE OF SUIT (piace an “x” in One Box Only) Click here for: Nature of Suit Code Deserintions.
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure - 422 Appeal 28 USC 158 |) 375 False Claims Act
120 Marine 310 Airplane | 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability (es 690 Other 28 USC 157 3729{a))
140 Negotiable Instrument Liability Cc) 367 Health Care/ 400 State Reapportionment
150 Recovery of Overpayment ] 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
~_| 151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent |_| 450 Commerce
H 152 Recovery of Defaulted Liability O 368 Asbestos Personal 835 Patent - Abbreviated |_| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application |_| 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
CL 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR | 880 Defend Trade Secrets a 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[_] 160 Stockholders’ Suits H 355 Motor Vehicle 371 Truth in Lending Act |_| 485 Telephone Consumer
[ | 190 Other Contract Product Liability 380 Other Personal 1720 Labor/Management SOCIAL SECURITY Protection Act
__| 195 Contract Product Liability J 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury O 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
Bl 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI 890 Other Statutory Actions

REAL PROPERTY

CIVIL RIGHTS

PRISONER PETITIONS

|| 790 Other Labor Litigation

 

210 Land Condemnation
220 Foreclosure

230 Rent Lease & Ejectment
240 Torts to Land

Hise Tort Product Liability
[_] 290 All Other Real Property

 

440 Other Civil Rights
441 Voting
442 Employment
443 Housing/
pl Accommodations

Employment

Other
448 Education

F

 

|| 445 Amer. w/Disabilities -

446 Amer. w/Disabilities -

463 Alien Detainee

510 Motions to Vacate
Sentence

530 General

Habeas Corpus:

___791 Employee Retirement

 

865 RSI (405(g))

891 Agricultural Acts
893 Environmental Matters

 

Income Security Act

FEDERAL TAX SUITS

895 Freedom of Information

 

 

I | 870 Taxes (U.S, Plaintiff
or Defendant)
[| 871 IRS—Third Party

 

535 Death Penalty

IMME RATION

26 USC 7609

 

Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of

| 462 Naturalization Application
| _|465 Other Immigration
Actions

 

 

Confinement

 

Act
896 Arbitration
899 Administrative Procedure
Act/Review or Appeal of
Agency Decision
| 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X" in One Box Only)

1 Original
Proceeding

VI. CAUSE OF ACTION

[x]? Removed from
State Court

3. Remanded from

Appellate Court

im Reinstated or Cl 5 Transferred from

Reopened Another

(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

District
Transfer

6 Multidistrict
Litigation -

oO 8 Multidistrict
Litigation -
Direct File

 

 

Brief description of cause:
KGolorado Consumer Protection Act and Fraud

 

 

 

 

 

VII. REQUESTED IN [7] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. $200,00 + JURY DEMAND: [x]Yes [No

VIII. RELATED CASE(S) a
IF ANY (Bee insmuctions: nce DOCKET NUMBER

DATE SIGNATURE OF ATTORNEY OF RECORD

4/30/2021 s/ Michael S. Drew

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP. JUDGE MAG. JUDGE
